Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 1 of 13




                             "EXHIBIT A"
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 2 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 3 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 4 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 5 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 6 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 7 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 8 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 9 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 10 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 11 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 12 of 13
Case 0:21-cv-60973-XXXX Document 1-1 Entered on FLSD Docket 05/07/2021 Page 13 of 13
